PER CURIAM.
We dismiss for lack of jurisdiction that portion of the appeal challenging the trial court’s denial of appellant’s motion to dismiss for lack of subject matter jurisdiction. See Fiocchi v. Trainello, 566 So.2d 904, 904 (Fla. 4th DCA 1990) (“[A]n appeal of an order denying subject matter jurisdiction does not come within the purview of rule 9.130(a)(3)(C)(i) and is a non-final non-appealable order.”). We affirm without comment the other issues raised on appeal.

Affirmed in part and dismissed in part.

STEVENSON, MAY and GERBER, JJ., concur.